DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turowski et al. (hereinafter Turowski) US 2015/0277500 A1  
In regard to claim 1, Turowski disclose An electronic device, (Fig. 1, [0018] computing device)
comprising: an outer housing comprising an aperture; (Fig. 2-3, [0028]-[0032] a housing with a hole) and a stylus holder coupled to the outer housing; (Fig. 2-3, [0028]-[0032] a stylus holder coupled to the housing) wherein the stylus holder comprises: 
a sleeve that is to transition between: an extended position, in which the sleeve is projected out of the aperture of the outer housing; and a retracted position, in which the sleeve is retracted into the aperture of the outer housing from the extended position; (Fig. 2-3, [0028]-[0032] retractable portion 202 with 206 with extended  and retracted positions and 202 (206) which forms a sleeve and is in or out of the housing) and 
a biasing member disposed within the outer housing and coupled to the sleeve, wherein the biasing member is to bias the sleeve toward the retracted position when the sleeve is in the extended position. (Fig. 2-3, [0029]-[0032] biasing force of the 208 which is in the housing and coupled to 202 to bias 202, to make 122 secured against the housing 116, the force from a spring need to be in the retracted direction which is well known to the people with the skill in the art.   Note: “is to” is the intended use language and there is no patent weight, please use functional language to describe the claimed invention)
In regard to claim 5, Turowski disclose The electronic device of claim 1, the rejection is incorporated herein,
Turowski disclose wherein the biasing member comprises an elastic material. ([0029]-[0031] spring, etc.)
In regard to claim 6, Turowski disclose The electronic device of claim 1, the rejection is incorporated herein,
Turowski disclose wherein the biasing member comprises a coiled spring. ([0029]-[0031] spring, etc.)
In regard to claim 11, Turowski disclose A method, comprising: 
pulling a sleeve of a stylus holder from an aperture of an outer housing of an electronic device; (Fig. 2-3, [0028]-[0032] a housing of a computing device with a hole and pulling 206 of the stylus holder from the a hole )
inserting a stylus into the sleeve; (Fig. 2-3, [0020], [0027] inserting a stylus to 206) 
biasing the sleeve into the aperture with a biasing member disposed within the outer housing of the electronic device after inserting the stylus into the sleeve; (Fig. 2-3, [0006] [0020][0027]-[0031] biasing force of the 208 which is in the housing and coupled to 202 to bias 202, to make 122 secured against the housing 116) and
 pulling the stylus against the outer housing with the sleeve while biasing the sleeve into the aperture with the biasing member. (Fig. 2-3, [[0006] [0020] [0027]-[0031] the 208 provide a bias force that cause 202 (206) to be forced toward 116, when the stylus is removed from 206 ) 
In regard to claim 14, Turowski disclose The method of claim 11, the rejection is incorporated herein,
Turowski disclose comprising: removing the stylus from the sleeve; and retracting the sleeve into the aperture via the biasing member after removing the stylus from the sleeve. (Fig. 2-3, [0006][0020] [0027]-[0031] removing the stylus from 206 and retracting 206 into the hole via biasing member 208) 
In regard to claim 15, Turowski disclose The method of claim 11, the rejection is incorporated herein,
Turowski disclose comprising: stretching the biasing member while pulling the sleeve of the stylus holder from the aperture. (Fig. 2-3, [0006][0020] [0027]-[0032]extending 206 away from housing 116, stretching the bias member 208, such as a spring, see fig. 2 and 3, 208 )
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Turowski et al. (hereinafter Turowski) US 2015/0277500 A1 in view of Meng et. al. (Meng) US 20200201396 
In regard to claim 2, Turowski disclose The electronic device of claim 1, the rejection is incorporated herein,
But Turowski fail to explicitly disclose “comprising a stop disposed within the outer housing, wherein the sleeve is disposed about the stop.”
Meng disclose comprising a stop disposed within the outer housing, wherein the sleeve is disposed about the stop. (Fig. 12-13, [0060]-[0063] stopper 34 within the housing and abut 32)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Meng’s release mechanisms for coupled devices into Turowski’s invention as they are related to the same field endeavor of stylus holder. The motivation to combine these arts, as proposed above, at least because Meng’s stopper for the stylus holder would help to provide more control to Turowski’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made providing stopper for the stylus holder would help to provide more finer ways to control the stylus and therefore improve user experience using the device.
In regard to claim 3, Turowski and Meng disclose The electronic device of claim 2, the rejection is incorporated herein,
But Turowski fail to explicitly disclose “wherein the sleeve is to engage with the stop when the sleeve is in the extended position and in the retracted position.”
Meng disclose wherein the sleeve is to engage with the stop when the sleeve is in the extended position and in the retracted position. (Fig. 12-13, [0060]-[0063] stopper 34 within the housing and abut 32 and actuate the actuator when it is in first and second positions)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Meng’s release mechanisms for coupled devices into Turowski’s invention as they are related to the same field endeavor of stylus holder. The motivation to combine these arts, as proposed above, at least because Meng’s stopper for the stylus holder would help to provide more control to Turowski’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made providing stopper for the stylus holder would help to provide more finer ways to control the stylus and therefore improve user experience using the device.
In regard to claim 4, Turowski and Meng disclose The electronic device of claim 2, the rejection is incorporated herein,
disclose comprising a guide, wherein the sleeve is disposed about the guide, and wherein the biasing member is coupled to the guide. (Fig. 2-3, [0029]-[0032] 208 is a guild and biasing member, for example, spring is couple to 208 and 206 is abut 208)  
In regard to claim 12, Turowski disclose The method of claim 11, the rejection is incorporated herein,
But Turowski fail to explicitly disclose “comprising: limiting an extension of the sleeve with a stop disposed within the outer housing while pulling the sleeve of the stylus holder from the aperture.”
Meng disclose comprising: limiting an extension of the sleeve with a stop disposed within the outer housing while pulling the sleeve of the stylus holder from the aperture. (Fig. 12-13, [0060]-[0063] stopper 34 within the housing and abut 32 which control the extension of 32 when pulling 32 from the aperture)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Meng’s release mechanisms for coupled devices into Turowski’s invention as they are related to the same field endeavor of stylus holder. The motivation to combine these arts, as proposed above, at least because Meng’s stopper for the stylus holder would help to provide more control to Turowski’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made providing stopper for the stylus holder would help to provide more finer ways to control the stylus and therefore improve user experience using the device.
In regard to claim 13, Turowski disclose The method of claim 12, the rejection is incorporated herein,
Turowski disclose comprising: inserting a guide into the sleeve; and coupling the biasing member to the sleeve via the guide. (Fig. 2-3, [0029]-[0032] 208 is a guild and biasing member, for example, spring is couple to 208 and 206 is abut 208)  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Turowski et al. (hereinafter Turowski) US 2015/0277500 A1 in view of Ashcraft et al. (Ashcraft) US 2014/0029182
In regard to claim 7, Turowski disclose The electronic device of claim 1, the rejection is incorporated herein,
But Turowski fail to explicitly disclose “wherein the outer housing comprises a first housing member pivotably coupled to a second housing member, wherein the first housing member includes a keyboard, wherein the second housing member includes a display, and wherein the aperture is disposed in the first housing member.”
Ashcraft disclose wherein the outer housing comprises a first housing member pivotably coupled to a second housing member, wherein the first housing member includes a keyboard, wherein the second housing member includes a display, and wherein the aperture is disposed in the first housing member. (Fig. 1, [0009][0012]-[0018]  notebook with screen and keyboard and  the 103  is within the keyboard housing) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ashcraft’s location of the stylus housing into Turowski’s invention as they are related to the same field endeavor of stylus holder. The motivation to combine these arts, as proposed above, at least because Ashcraft’s location of the stylus housing would help to provide more stylus housing choices to Turowski’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made providing the location of the stylus housing with the keyboard housing would help to provide more intuitive ways to use the stylus and therefore improve user experience using the device.
In regard to claim 8, Turowski disclose An electronic device, (Fig. 1, [0018] computing device) comprising:
wherein the stylus holder comprises: (Fig. 2-3, [0028]-[0032] a stylus holder)
a sleeve that is to transition between: an extended position, in which the sleeve is projected out of an aperture in the first housing member; and a retracted position, in which the sleeve is retracted into the aperture from the extended position; (Fig. 2-3, [0028]-[0032] retractable portion 202 with 206 with extended  and retracted positions and 202 (206) which forms a sleeve and is in or out of the housing) and 
a biasing member disposed within the first housing member and coupled to the sleeve, wherein the biasing member is to stretch and transfer a biasing force to the sleeve when the sleeve is in the extended position. (Fig. 2-3, [0029]-[0032] biasing force of the 208 which is in the housing and coupled to 202 to bias 202, to make 122 secured against the housing 116, the force from a spring need to stretch in the retracted direction which is well known to the people with the skill in the art.  Note: “is to” is the intended use language and there is no patent weight, please use functional language to describe the claimed invention)
But Turowski fail to explicitly disclose “a first housing member; a second housing member pivotably coupled to the first housing member; a keyboard mounted within the first housing member; a display mounted within the second housing member; and a stylus holder coupled to the first housing member,”
Ashcraft disclose a first housing member; a second housing member pivotably coupled to the first housing member; a keyboard mounted within the first housing member; a display mounted within the second housing member; and a stylus holder coupled to the first housing member (Fig. 1, [0009][0012]-[0018]  notebook with screen and keyboard and  the 103  is within the keyboard housing) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ashcraft’s location of the stylus housing into Turowski’s invention as they are related to the same field endeavor of stylus holder. The motivation to combine these arts, as proposed above, at least because Ashcraft’s location of the stylus housing would help to provide more stylus housing choices to Turowski’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made providing the location of the stylus housing with the keyboard housing would help to provide more intuitive ways to use the stylus and therefore improve user experience using the device.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Turowski et al. (hereinafter Turowski) US 2015/0277500 A1 and Ashcraft et al. (Ashcraft) US 2014/0029182 in view of Meng et. al. (Meng) US 20200201396 
In regard to claim 9, Turowski and Ashcraft disclose The electronic device of claim 8, the rejection is incorporated herein,
But Turowski and Ashcraft fail to explicitly disclose “comprising a stop disposed within the first housing member, wherein the sleeve is disposed about the stop, and wherein the sleeve is to engage with the stop when the sleeve is in the extended position and in the retracted position.”
Meng disclose comprising a stop disposed within the first housing member, wherein the sleeve is disposed about the stop, (Fig. 12-13, [0060]-[0063] stopper 34 within the housing and abut 32) and wherein the sleeve is to engage with the stop when the sleeve is in the extended position and in the retracted position. (Fig. 12-13, [0060]-[0063] stopper 34 within the housing and abut 32 and actuate the actuator when it is in first and second positions)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Meng’s release mechanisms for coupled devices into Ashcraft and Turowski’s invention as they are related to the same field endeavor of stylus holder. The motivation to combine these arts, as proposed above, at least because Meng’s stopper for the stylus holder would help to provide more control to Ashcraft and Turowski’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made providing stopper for the stylus holder would help to provide more finer ways to control the stylus and therefore improve user experience using the device.
In regard to claim 10, Turowski and Ashcraft, Meng disclose The electronic device of claim 9, the rejection is incorporated herein,
Turowski disclose comprising a guide, wherein the sleeve is disposed about the guide, and wherein the biasing member is coupled to the guide and is to bias the sleeve via the guide. (Fig. 2-3, [0029]-[0032] 208 is a guild and biasing member, for example, spring is couple to 208 and 206 is abut 208 and bias 206 through 208)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20110310065 A1 	2011-12-22	 LIANG
STYLUS RETAINING MECHANISM FOR PORTABLE ELECTRONIC DEVICE
LIANG disclose a stylus retaining mechanism for portable electronic device includes a housing and a locking assembly. The housing includes a fixing portion, an opening and a receiving chamber communicating with the opening. The receiving chamber is configured to receive a stylus, the housing included. The locking assembly is attached to the fixing portion, and includes a button and an elastic member. The button defines a passage to allow the stylus to extend through and slide along a landscape orientation of the stylus. A protrusion is formed in the passage. The stylus is locked in the stylus retaining mechanism by engagement between the latching portion and the protrusion. The latching portion is disengaged from the protrusion when the button is depressed… see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143